DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are pending in this application.  Claims 1-14 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant does not clearly teach what is encompassed by a “premix for preparing an emulsion.”  It is not clear if applicant is claiming an emulsion.  Claim 1 contains “premix” but also claims, “constituting an oil-in-water type emulsified oil and fat composition.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant does not clearly teach what is encompassed by “which satisfies.”  The limitations of the claims are not clearly set forth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, and 11 are rejected under 35 U.S.C. 102(a) as being anticipated by Zhang et al (2013/0004640).
As to claims 1, 3, 5, 7, 9, and 11, Zhang et al D1 teach a premix for preparing an emulsion composition and a method of producing thereof (example 11, [0066]) which “satisfies” the following requirements: oils and fats containing DHA and/or EPA being included in an oil phase ([0066]: fish oil comprising EPA/DHA); oils and fats having a melting point of 10 to 42°C being included in the oil phase at 25 to 99.5 weight%, where the oils and fats amount to 0.8 times the weight of a total amount of DHA and EPA or more ([0066]: 9g palm oil in 15g fish oil that comprises 22% EPA/DHA); an aqueous phase being 0.8 to 280 times the weight of the oil phase ([0066]: 225g gum arabic solution in aqueous phase, 
Zhang et al further teach that said emulsion composition comprises water-soluble protein ([0066]: beta-lactoglobulin), emulsifier ([0066]: gum arabic) and water-soluble antioxidant ([0066]: vitamin C).

Claims 1, 3, 5, 7, 9, and 11 are rejected under 35 U.S.C. 102(a) as being anticipated by Perlman (2013/0177689).
As to claims 1, 3, 5, 7, 9, and 11, Perlman teaches an oil-in-water emulsion for stabilizing the flavor of skim milk containing fish oil (example 6, [0137]) comprising fish oil with 20-30% by weight of combination of EPA and DHA ([0094]) and palm oil stearin and olein blend (POSO) with a melting point of 37-41°C, wherein 2 parts of POSO (i.e. about 33% by weight in oil phase) were combined with 1 part of fish oil to form an oil phase, and said pre-emulsion contains 30% by weight of oil phase and 70% by weight of a water phase (example 6, [0137]).
Perlman further teaches that said emulsion comprises water soluble protein ([0137]: sodium caseinate), emulsifiers ([0137]: mono- and diglyceride DATEM derivative) and antioxidants ([0137]: mixed tocopherols, rosemary extract, ascorbyl palmitate and lecithin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (2013/0004640) and Perlman (2013/0177689). 
Zhang et al D1 teach a premix for preparing an emulsion composition and a method of producing thereof (example 11, [0066]) which “satisfies” the following requirements: oils and fats containing DHA and/or EPA being included in an oil phase ([0066]: fish oil comprising EPA/DHA); oils and fats having a melting point of 10 to 42°C being included in the oil phase at 25 to 99.5 weight%, where the oils and fats amount to 0.8 times the weight of a total amount of DHA and EPA or more ([0066]: 9g palm oil in 15g fish oil that comprises 22% EPA/DHA); an aqueous phase being 0.8 to 280 times the weight of the oil phase ([0066]: 225g gum arabic solution in aqueous phase, 24 g oil phase comprising fish oil and palm oil); and the oil phase and the aqueous phase constituting an oil-in-water type emulsified oil and fat composition ([0066]: an oil-in-water emulsion).  Zhang et al further teach that said emulsion composition comprises water soluble protein ([0066]: beta-lactoglobulin), emulsifier ([0066]: gum arabic), water-soluble antioxidant ([0066]: vitamin C), and carbohydrates ([0051]).
Perlman teaches an oil-in-water emulsion for stabilizing the flavor of skim milk containing fish oil (example 6, [0137]) comprising fish oil with 20-30% by weight of combination of EPA and DHA ([0094]) and palm oil stearin and olein blend (POSO) with a melting point of 37-41°C, wherein 2 parts of POSO (i.e. about 33% by weight in oil phase) were combined with 1 part of fish oil to form an oil phase, and said pre-emulsion contains 30% by weight of oil phase and 70% by weight of a water phase (example 6, [0137]).  Perlman further teaches that said emulsion comprises water soluble protein ([0137]: sodium caseinate), emulsifiers ([0137]: mono- and diglyceride DATEM derivative), antioxidants ([0137]: mixed tocopherols, rosemary extract, ascorbyl palmitate and lecithin), and carbohydrates such as sugar, fructose, and starch (paragraphs [0108], [0125], [0126], and [0128]).

As to claims 6 and 12, the amounts of carbohydrate employed in the aqueous or oil phase would be well within the skill of the art.  It would be obvious to incorporate additional components in an emulsion, and the addition of carbohydrate such as sucrose constitutes a mere choice of known food components in the art.
As to claim 13, the recitation of a dilution by factor of 1 to 100 by weight is considered mere routine optimization in the food art.
As to claim 14, Zhang et al (([0011] and Perlman ([0023]) disclose methods of reducing an off-flavor in a food.

Singh et al (US 2013/0115258) is cited as of interest to the claimed invention.   Singh et al disclose an oil-in-water emulsion comprising an oil/fat comprising DHA/EPA and an oil/fat with melting point of 10-42°C (example 1, [0125]-[0127]: nanoemulsion of fish oil and palm oil).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
January 14, 2021